Citation Nr: 1719559	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from September 1978 to September 1981, to include overseas service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, March 2013, and March 2014 ratings decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO denied service connection for each of the issues currently on appeal.

The claim of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, was originally adjudicated as a claim of service connection for a mental condition in 2009 and a claim of service connection for PTSD in 2013.  To ensure that any diagnosis of a psychiatric disability is considered, the Board has combined the issues and recharacterized them as a claim of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

In an April 2014 Statement in Support of Claim, the Veteran indicated his intent to request a video conference with a Veterans Law Judge (VLJ).  However, in multiple subsequent substantive appeals filed via VA Form 9, the Veteran clearly indicated he did not want a BVA hearing.  Under these circumstances, the Board finds that a hearing was not required.  38 C.F.R. § 20.703 (2016). 

For reasons detailed below, the issues of entitlement to service connection for an acquired psychiatric disability, including PTSD and major depressive disorder, a left shoulder disability, a right hip disability, and erectile dysfunction are REMANDED to the AOJ for further development.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The competent and credible evidence supports a finding that the Veteran's current hearing loss disability was incurred as a result of in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for a hearing loss disability are met.  38 U.S.C.A. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a).  In this case, with regard to the Veteran's claims for a hearing loss disability, the Board is granting in full the benefits sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). 

In this case, the medical evidence of record shows that the Veteran has bilateral hearing loss sufficient to establish impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  Specifically, a June 2010 VA examination shows that the Veteran's auditory thresholds in the right ear exceed 40 decibels in the frequency of 4000 Hertz, and in the left ear exceed 40 decibels in the frequencies of 3000 and 4000 Hertz.  Therefore, the first requirement for service connection is met.    

The Board also finds the evidence of record sufficient to support the second requirement for service connection, an in-service occurrence.  While the Veteran's service treatment records (STRs) do not document any specific noise injuries, the Veteran is competent to provide lay evidence of his in-service noise exposure.  During his June 2010 VA examination, the Veteran told the examiner that he was regularly exposed to loud noise in service, including from small arms fire, heavy artillery, and tanks.  Indeed, the Veteran's service records show that he served as a Track Vehicle Mechanic, a military occupational specialty (MOS) which is presumed to have involved a high probability of exposure to hazardous noise.  See VA's Duty MOS Noise Exposure Listing.  For these reasons, the Board concedes in-service exposure to hazardous noise.
The only medical opinion addressing this issue was in the November 2009 VA examination report in which the examiner indicated that she was unable to determine whether the Veteran's hearing loss was related to service without resort to mere speculation due to the lack of evidence from separation from service.  Notably, in the June 2010 VA examination report, the examiner found that tinnitus was related to service.  

The Board finds the evidence of record sufficient to support the final requirement of service connection, a nexus between the Veteran's current hearing loss and his in-service noise exposure.  In a December 2009 Notice of Disagreement, the Veteran reported that his hearing loss had its onset during service in Korea and ultimately became so bad that he was pulled out of testing for new models of night vision goggles.  He reports having dealt with hearing loss symptoms ever since, eventually obtaining hearing aids from VA in 2009.  Given the credible evidence of significant noise exposure in during service and the Veteran's testimony and other credible evidence concerning chronicity of symptomatology, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran experienced difficulty hearing since he was exposed to noise in service.  See 38 C.F.R. 
§ 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Accordingly, service connection for bilateral hearing loss is warranted.

ORDER

Entitlement to service connection for a hearing loss disability is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

As previously discussed, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes providing a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4).  VA will also obtain relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  

In this case, the Veteran asserts that he is entitled to service connection for PTSD, a left shoulder disability, a right hip disability, and erectile dysfunction, all of which he attributes to his time in active service.  For reasons discussed below, the Veteran's claim must be remanded to the AOJ in order to afford the Veteran VA examinations for his claimed disabilities, as well as to obtain additional records relevant to his case.

I.  VA Examinations

The record includes competent evidence of multiple current disabilities or persistent or recurrent symptoms of disabilities.  VA medical treatment records show that the Veteran has been diagnosed with both PTSD and major depressive disorder.  See October 2015 PTSD Disability Benefits Questionnaire.  Moreover, VA treatment records show that the Veteran has a history of treatment for arthralgia in his left shoulder and right hip, attributed to a purported in-service tank accident, as well as for erectile dysfunction, attributed to multiple in-service urinary tract infections (UTIs).  See 2014 CAPRI Documents.  

The Veteran has also presented lay evidence of in-service injuries and diseases to which his current disabilities may be connected.  In various statements in support of his case, as well as in statements to doctors and other medical professionals, the Veteran has consistently reported that his left shoulder and right hip pain are the result of injuries he sustained in a tank accident that occurred during his military service in Korea, and that his erectile dysfunction is related to numerous in-service UTIs.  Moreover, the Veteran has described multiple in-service stressors to support his claim for service connection for PTSD.  Also in support of his claim for PTSD, the Veteran has provided lay testimony from his mother and ex-wife concerning his mental instability following his discharge from active duty.

The Board notes that a review of the Veteran's available STRs do not reveal any reports of his currently claimed disabilities.  Importantly, the Veteran asserts that only partial STRs are of record, and that a number of reports concerning sick call visits at multiple military installations are missing.  As of yet, there is no formal finding of record concerning the unavailability of the Veteran's STRs.  Nevertheless, the absence of documentation of a disability in STRs does not alone negate the credibility of the Veteran's statements concerning that disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The Veteran is competent to observe and describe the symptoms associated with his current conditions as similar in nature to the symptoms associated with his alleged in-service injuries and diseases, and he is competent to report the continuity of such symptoms since the injury.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds no reason to doubt the credibility of the lay evidence provided by the Veteran in this case.  Regarding the Veteran's lay testimony that his shoulder and hip disabilities are directly attributable to an injury he sustained while on active duty, the Board finds that he is competent to report the circumstances of the injury, and that his account of experiencing shoulder and hip pain ever since the injury is credible even when not documented in medical treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

In light of competent and credible evidence supporting the Veteran's contentions that his claimed disabilities can be directly attributed to injuries and disease incurred during active service, as well as the lack of medical evidence concerning a possible nexus between his current disabilities and his claimed in-service injuries, the Board finds that VA examinations of his conditions are necessary to decide his appeal.

II.  Additional Records

As previously discussed, pursuant to its duty to assist, VA will obtain relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  Relevant records are defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  Notably, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  

In this case, remand is necessary in order to obtain Social Security Administration (SSA) records that may provide additional information concerning the Veteran's claimed disabilities.  Given the Veteran's reports of being in receipt of Social Security disability benefits for conditions that may be connected to his active military service, there is specific reason to conclude that the Veteran's SSA records would be relevant to deciding his current VA appeal.

Remand is also necessary to contact the Joint Services Records Research Center (JSRRC) for records that may corroborate the Veteran's testimony concerning his PTSD stressor events and in-service tank accident.    This information would be relevant to establishing the second requirement of proving service connection, an in-service injury or occurrence.  

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding service, VA, and private treatment records that are not already associated with the claims file.  If complete STRs cannot be located or are otherwise unavailable, the Veteran should be notified, and a Formal Finding of Unavailability must be included in the claims file.

The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond.

2.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond.

3.  Contact the JSRRC in order to attempt to obtain evidence of the following incidents:

(a)  A tank accident the Veteran states occurred during a night training operation in the vicinity of Camp Casey, Korea, possibly in May or June of 1980.  
	
(b)  The death of Private Smith, whom the Veteran asserts was found deceased in his own vomit after drinking and taking pills in the barracks aboard Camp Casey in Korea.  This incident occurred at some point between February and May 1979.

(c)  An incident that occurred sometime between 1979 and 1980 in which the Veteran was at a club in a village in the vicinity of Camp Casey with a Staff Sergeant Lender and Sergeant Jerry Leonard.  The Veteran reports that he was involved in a physical altercation with two Korean nationals.  The Veteran states that CID was called, and he was arrested and jailed (it is not clear whether on base or in town) and released the next morning to a First Sergeant West.   

If the JSRRC cannot locate such evidence, specifically document the attempts that were made to corroborate the claimed incident and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  

The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond.

4.  After all of the above development has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any left shoulder and right hip conditions, and erectile dysfunction.  The entire claims file must be made available to and be reviewed by the examiner, and review of such should be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

For each currently diagnosed condition, the examiner must provide an opinion regarding whether it is at least as likely as not (a probability of 50 percent or greater) etiologically related to the Veteran's active service or any incident therein.

The examiner is reminded that the lack of evidence in the Veteran's STRs regarding complaints of or treatment for the claimed conditions, standing alone, cannot be a sufficient basis to form a negative nexus opinion.  Moreover, the examiner should assume that the Veteran and his family members are credible historians and should consider their lay testimony when rendering an opinion.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist with sufficient expertise to determine the nature and etiology of all currently present psychiatric disabilities, to include PTSD and major depressive disorder.  The examiner must review the claims file, including evidence concerning in-service stressor events, and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based on the examination and a review of the record, the examiner should provide the following opinions:

(a) Diagnose all psychiatric disabilities present and state whether each criterion for a diagnosis of PTSD is met.  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is related to any aspect of active service?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor event, to include fear of hostile military or terrorist activity?

7.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


